Order unanimously affirmed without costs. Memorandum: We affirm for reasons stated in the decision at Supreme Court (Gilbert, J.). We add only that the record does not support the contention of respondent that the file of Family Court was not transferred to Supreme Court when the case was transferred pursuant to a “Family Court Action Plan”. Because, however, the order on appeal is a Supreme Court order, it was improperly filed in Family Court and must be refiled in Supreme Court, Herkimer County (see, Matter of Dorie v Hyde, 227 AD2d 915). (Appeal from Order of Supreme Court, Herkimer County, Gilbert, J.— Custody.) Present—Pine, J. P., Lawton, Callahan, Boehm and Fallon, JJ.